DETAILED ACTION
	This Office Action details a Restriction Requirement due to a Lack of Unity and Two Election of Species Requirements.  
	This application is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2019/065779, filed 14 June 2019, which claims foreign priority under 35 U.S.C. §119(a-d) to DE102018114376.1, filed 15 June 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Unity of Invention
A group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. For example, a corresponding technical feature is exemplified by a key defined by certain claimed structural characteristics which correspond to the claimed features of a lock to be used with the claimed key.
A process is "specially adapted" for the manufacture of a product if the claimed process inherently produces the claimed product with the technical relationship being present between the claimed process and the claimed product. The expression "specially adapted" does not imply that the product could not also be manufactured by a different process.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), the international application shaft relate to one invention only or to a group of inventions. Moreover, as stated in PCT Rule 13.2, the requirement of unity of invention referred to in PCT Rule 13.1 shall be fulfilled where a group of inventions is claimed in one and the same international application only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression special technical features shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art, so linked, as to form a general inventive concept.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions: As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. See 37 CFR 1.475(c). 

Restrictions Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claim(s) 1, drawn to a method of producing a glycosylated sphingoid base of General Formula XIX-XXIV, or a salt thereof, starting from a sphingoid base of General Formula I, II or III, wherein the sphingoid base has an N-protecting group, wherein the N-protecting group is a vinylogous amide-type N-protecting group, this method comprising the steps of protecting the hydroxyl groups at C3 and C4 of General Formula I or at C3 of General Formula II or III with an O-protecting group; b) reacting the O-protected compound of step (a) as an acceptor molecule with a carbohydrate donor ; c) removing the O-protecting group and N-protecting group; 

II.	Claim(s) 2-4, drawn to a compound of general Formula IV-VI, obtainable by step (a) of the method of claim 1;

III.	Claim(s) 5-10, drawn to a compound of general Formula VII-XII, obtainable by steps (a)-(b) of the method of claim 1;

IV.	Claim(s) 11-16, drawn to a compound of general Formula XIII-XVIII, obtainable by steps (a)-(c) of the method of claim 1; 

V.	Claim(s) 17, drawn to a compound of general Formula XIX-XXIV, prepared according to the method of claim 1, wherein the N-protecting group is DTPM; 

VI.	Claim(s) 18, drawn to a cosmetic, nutritional or pharmaceutical product comprising a compound of general Formula IV, prepared according to claim 2;

VII.	Claim(s) 19, drawn to a method of producing 1-O-glycosyl ceramide, 1-O-glycosyl-phytoceramide or 1-O-glycosyl-dihydroceramide, comprising N-acetylation of a glycosylated sphingoid base of General Formula XIX.

There is no technical feature among all the groups a priori. The technical feature of the above groups are neither the same nor corresponding. The groups of claims are not linked by a common or corresponding special technical features and define seven different inventions not linked by a single general inventive concept. Consequently, the product lacks a special technical feature as defined by PCT Rules 13.1 and 13.2.
The invention of Group I is drawn towards a process of preparing a compound of general Formula XIX-XXIV. 
The invention of Groups II-VI are directed towards compounds prepared by the process of claim 1. However, the patentability of a product-by-process claim is based on the product itself. For example, Teyton et al. (US Patent Application Publication No. 2017/0029454, cited in PTO-892) teach various 1-O-glycosyl-phytosphingosine and 1-O-glycosyl-dihydrosphingosine derivatives, as well as ceramide derivatives (see p.20-21). These structures at least read on formula XXIV, for example. The invention of Group VI is only drawn a compound of General Formula IV which is not listed in any of Groups I or III-VII. The invention of Group VII is drawn towards a method of further treating one compound listed in Group I and VI, but not listed in any of the other groups. Some of the compounds contain a vinylogous N-protecting group, while others do not. Thus, there does not appear to be any common structural or technical feature among the groups. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Election of Species

This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
This application contains claims directed to the following patentably distinct compositions comprising a First species of sphingoid base, and a Second species of carbohydrate ring size. 

	Examples of First species of sphingoid bases are:
	1a) phytosphingosine (formula 2: makes up the backbone of compounds of Formula I, IV, VII, X, XIII, XVI, XIX and XXII);
	1b) D-erythro-sphingosine (formula 1: makes up the backbone of compounds of Formulas II, V, VIII, XI, XIV, XVII, XX and XXIII);
	1c) dihydrosphingosine (formula 3: makes up the backbone of compounds of Formulas III, VI, IX, XII, XV, XVIII, XXI and XXIV). 

	Examples of Second species of carbohydrate ring size are:
	2a) furanose; 
2b) pyranose

	Regardless of which Group Applicant elects, Applicant is further required to elect a First and Second election of species requirement(s). This will aid in compact prosecution and advancing prosecution if a compound/invention is found allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species.
The election of a species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
	Applicant is reminded that upon the cancellation of claims to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).  Claims 1 and 17 are generic to a sphingoid base, and carbohydrate ring size. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759